CITY OF DODGE CITY


ADA PARATRANSIT BUS SERVICE:
IMPLEMENTATION PLAN




            Dodge City Public Transportation
                              January 2016
Population Served (Dodge City and Ford County)

Population characteristics which are relevant to Public Transportation in Dodge City and
Ford County3 include:

Households                                                                                     8,369
Households with No Vehicle                                                                      800
Households with One Vehicle                                                                    2,593
Individuals below Poverty Level                                                                4,922
Population (Ford County)                                                                      33,848
Population 65+ (Ford County)                                                                   3,377
Age ≥18 with Independent Living Difficulty (Ford County)                                       1,147

An analysis4 of the population served by the three fixed routes shows that 19,867
people (72% of the population) live within ¼ mile of a fixed route bus stop in Dodge City
(see Figure 2).


ADA Accessible Vehicles in Fixed Route Service

There are four (4) 20 passenger buses utilized in the three fixed routes. All of them
(100%) are ADA accessible with wheelchair lifts, and all drivers are trained and
proficient in wheelchair securement and providing assistance to passengers with
disabilities.




3
    All data is from the American Community Survey, 2006-2010 5 year estimates prepared by the U.S. Census Bureau, 2011.
4
 Prepared by Cory Davis, Planner, Kansas Department of Transportation. The Yellow Route referred to in Figure 2 is the same as Green
Route in Figure 1.


         ADA PARATRANSIT PLAN – CITY OF DODGE CITY                                                                            5
      residents. We extended our service area in 2011 to include the Kansas State
      Soldiers home (aka Ft. Dodge), and they now make up a significant percentage of
      the rides we provide outside the city limits of Dodge City.

Since none of these agencies provides service to the general community, there is no
data on service area, response time, fares, restrictions on trip purpose, hours and days
of service, capacity constraints, and paratransit eligibility.


                                 Plan to Provide
                           ADA Complementary Paratransit

    Estimated Demand for Paratransit Service

    There are many challenges in estimating demand for paratransit service, including
    availability of good census data at the city level. Frequently it is necessary to use Ford
    County data because Dodge City census data is not available. However, because 82%
    of Ford County residents reside within Dodge City, we’ll use Ford County data as
    generally representative of city-level data. Utilizing the TCRP methodology for
    forecasting demand and quantifying need for rural passenger transportation5, Table 1
    shows estimates of transit dependent populations in Ford County, only some of whom
    have disabilities. The 724 people with “go outside the home disability” are the most
    likely to be Paratransit eligible. Those age ≥60 might have or develop a temporary or
    permanent disability. We must keep in mind, though, that not all individuals with a
    disability, and not all persons ≥60 require Paratransit service.

         Table 1: Ford County Transit Dependent Populations
                  Ford County Total Population                    34,819
                  Living in Households with NO VEHICLE            1,915
                  Income below Poverty Line                       5,253
                  Age ≥60                                         4,664
                  Age ≥16 with go outside home disability          724
                  Total Projected to be Transit Dependent         12,556

Another, and perhaps better, source of data to forecast demand for Paratransit service
is Dodge City’s actual experience with those who have utilized the Demand Response
service over the past several years. Prior to launching fixed route service, Dodge City
had 969 individuals who were passengers in the NOVUS computer aided dispatching
system. 75% of those are “General Public”. 223 passengers (25%) are Elderly or
Disabled. Those 969 passengers generated up to 2400 rides per month, but the 223
passengers who are elderly or disabled are the client base most likely to make use of
Paratransit services. In April 2015 we provided 195 rides to persons with disabilities,
and 435 rides to people who are ≥60. These existing Disabled and Elderly clients would

5Transit Cooperative Research Program (TCRP), Methods for Forecasting Demand and Quantifying Need for Rural
Passenger Transportation.

       ADA PARATRANSIT PLAN – CITY OF DODGE CITY                                                     8
